 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMBER HARTLEY, et al.,                           Case No. 2:17-cv-00353 KJM-EFB
12                   Plaintiffs,
13                                                     ORDER
             vs.
14
      ON MY OWN INC., et al.,
15
                     Defendants.
16

17                  Plaintiff Janice Taylor, proceeding pro se, has not responded to this court’s order

18   to show cause or otherwise attempted to further litigation in this matter. Accordingly, as

19   explained below, the court DISMISSES her from this matter with prejudice.

20   I.     PROCEDURAL BACKGROUND

21                  After plaintiffs Amber Hartley and Janice Taylor brought this class action suit, the

22   court granted counsel’s motion to withdraw as Taylor’s counsel “on the grounds that plaintiff

23   Taylor has not responded to any communications from counsel in over six months.” ECF No. 27

24   (Nov. 6, 2017 order). On August 1, 2018, the clerk of the court served Taylor by mail with the

25   court’s order granting defendants’ motion to compel arbitration and stay proceedings, ECF No.

26   29, but the mail was returned as undeliverable. The court’s August 20, 2018 minute order setting

27   a status conference was likewise served on Taylor by mail and returned as undeliverable. See

28   ECF No. 32. On September 7, 2018, the court contacted Taylor by telephone, obtained her new
                                                       1
 1   mailing address and ordered her to formally file a notice of change of address with the clerk of
 2   the court. ECF No. 33. Taylor has never updated her address with the court. On September 27,
 3   2018, the court held a status conference, which Taylor did not attend. ECF No. 36. On October
 4   11, 2018, the court ordered Taylor to show cause within fourteen (14) days why her case should
 5   not be dismissed for failure to prosecute. ECF No. 39. Taylor did not respond and has since
 6   taken no action in this case.
 7   II.     LEGAL STANDARD
 8                  A federal court may sua sponte dismiss an action for failure to prosecute under
 9   Federal Rule of Civil Procedure 41(b). See Link v. Wabash R. Co., 370 U.S. 626, 629−31
10   (1962) (“The authority of a court to dismiss sua sponte for lack of prosecution has generally
11   been considered an ‘inherent power,’ . . . necessarily vested in courts to manage their own
12   affairs so as to achieve the orderly and expeditious disposition of cases.”); see, e.g., Wiggins v.
13   Daymar Colleges Grp., LLC, 317 F.R.D. 42, 45 (W.D. Ky. Apr. 5, 2016) (granting motion to
14   dismiss certain plaintiffs for failure to prosecute while still allowing the action to proceed with
15   remaining plaintiffs).
16                  Before dismissing an action for failure to prosecute, the court must consider the
17   following factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
18   need to manage its docket; (3) the risk of prejudice to [the parties]; (4) the availability of less
19   drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
20   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d
21   1258, 1260−61 (9th Cir. 1992), as amended (May 22, 1992)). This test is not “mechanical” but
22   “amounts to a way for a district judge to think about what to do . . . .” Valley Engineers Inc. v.
23   Elec. Eng'g Co., 158 F.3d 1051, 1057 (9th Cir. 1998) (discussing Rule 37 sanction applying
24   same test). “Before the court dismisses an action with prejudice for failure to prosecute, it must
25   also warn the plaintiff that he or she is risking dismissal.” Franklin v. Murphy, 745 F.2d 1221,
26   1232 (9th Cir. 1984) (internal citations omitted).
27   /////
28   /////
                                                          2
 1
     III.   DISCUSSION
 2
            A.      Public’s Interest in Expeditious Resolution of Litigation
 3
                    As to the first factor, “[t]he public’s interest in expeditious resolution of litigation
 4
     always favors dismissal.” Pagtalunan, 291 F.3d at 642 (quoting Yourish v. California Amplifier,
 5
     191 F.3d 983, 990 (9th Cir. 1999)). Here, although Taylor has taken no action in this case since
 6
     her counsel withdrew, the parties and the court must attempt to proceed without her participation
 7
     while she remains a named plaintiff. Her refusal to litigate this case delays its resolution, and this
 8
     factor favors dismissal. See Yourish, 191 F.3d at 990.
 9
            B.      Court’s Need to Manage Its Docket
10
                    “It is incumbent upon the Court to manage its docket without being subject to
11
     routine noncompliance of litigants . . . .” Pagtalunan, 291 F.3d at 642 (citing Ferdik, 963 F.2d at
12
     1261). Where dilatory conduct impedes the resolution of a case and prevents the court from
13
     adhering to its schedule, dismissal is warranted. Malone v. U.S. Postal Service, 833 F.2d 128,
14
     131 (9th Cir. 1987). Taylor has long been absent from this case, failed to respond to the court’s
15
     order to show cause why she should not be dismissed for non-prosecution, and is impeding
16
     proceedings toward resolution. Put differently, in attempting to manage its docket, the court has
17
     exhausted its limited resources to prompt Taylor to take action in this case to no avail. Moreover,
18
     “[t]his factor is usually reviewed in conjunction with the public’s interest in expeditious
19
     resolution of litigation to determine if there is unreasonable delay” and it also favors dismissal
20
     here. In re Eisen, 31 F.3d 1447, 1452 (9th Cir. 1994).
21
            C.      Risk of Prejudice to the Defendant
22
                    “In determining whether a defendant has been prejudiced, [the court] examine[s]
23
     whether the plaintiff’s actions impair the defendant’s ability to go to trial or threaten to interfere
24
     with the rightful decision of the case.” Malone, 833 F.2d at 131. Here, Taylor has ignored an
25
     order requiring her to show cause why her claim should not be dismissed with prejudice, has not
26
     filed her change of address as ordered by this court and has not made herself available to
27
     participate in the discovery process, impairing the ability of the case to proceed. See id.
28
                                                         3
 1   “[P]rejudice may be presumed from unreasonable delay” and while a plaintiff may rebut that
 2   presumption by providing “a non-frivolous excuse for the delay,” Taylor has not done so here.
 3   See Moussa v. Ventura Cty., No. CV 18-9278-R (KS), 2018 WL 6984847, at *2 (C.D. Cal.
 4   Dec. 10, 2018), report and recommendation adopted, No. CV 18-9278-R (KS), 2019 WL 142421
 5   (C.D. Cal. Jan. 8, 2019) (citations omitted); Moore v. Teflon Commc’ns. Corp., 589 F.2d 959, 967
 6   (9th Cir. 1978)). This factor favors dismissal.
 7          D.      Availability of Less Drastic Alternatives
 8                  The court must consider the adequacy of less drastic sanctions prior to dismissal.
 9   Malone, 833 F.2d at 131. Here, as noted above, Taylor has long refused to participate in this
10   case, even after the court has given her time to update her information and warned her that it was
11   considering dismissing her for failure to prosecute. The court has no reason to believe further
12   efforts to prompt Taylor to take action would be successful. This factor favors dismissal.
13          E.      Public Policy Favoring Disposition on the Merits
14                   “[P]ublic policy strongly favors disposition of actions on the merits . . . .” See
15   Yourish, 191 F.3d at 990 (quoting district court). Even so, Taylor as a plaintiff is responsible for
16   “mov[ing] the case toward disposition on the merits at a reasonable pace and [] refrain[ing] from
17   dilatory and evasive tactics.” See Moussa, 2018 WL 6984847, at *2 (citation omitted). While
18   this factor generally weighs against dismissal, Taylor has provided the court with no basis for
19   finding “retention of this action would increase the likelihood that the matter would be resolved in
20   its merits” as to Taylor’s claims. Id.
21   IV.    CONCLUSION
22                  For the foregoing reasons, the court DISMISSES plaintiff Janice Taylor from this
23   matter with prejudice.
24                  IT IS SO ORDERED.
25   DATED: June 20, 2019.
26

27                                                  UNITED STATES DISTRICT JUDGE

28
                                                        4
